Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                     No. 04-16-00342-CV

Alma L. GOMEZ and Alberto F. Gomez, Individually and as Next Friend of Jorge Elias Gomez,
  a Deceased Minor, and on behalf of the Estate of Jorge Elias Gomez, a Deceased Minor; and
            Yolanda Medellin, Individually and as Next Friend of Jesus Medellin,
                                          Appellants

                                               v.

                         AMERICAN HONDA MOTOR CO., INC.,
                                    Appellee

                From the 365th Judicial District Court, Maverick County, Texas
                             Trial Court No. 11-02-26254-MCV
                      Honorable Amado J. Abascal, III, Judge Presiding

     BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE RIOS

        In accordance with this court’s opinion of this date, the trial court’s Order Granting
American Honda Motor Co., Inc.’s Motion for No-Evidence Summary Judgment and Motion to
Sever is AFFIRMED.

       Costs of appeal are assessed against appellants.

       SIGNED July 26, 2017.


                                                _____________________________
                                                Sandee Bryan Marion, Chief Justice